         Case 6:19-bk-12831-WJ Doc 48 Filed 08/08/19                                Entered 08/08/19 21:30:00                Desc
                             Imaged Certificate of Notice                           Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-12831-WJ
SANDRA IRENE WILLSON                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 06, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 08, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: sandywillson@yahoo.com Aug 07 2019 04:13:42     SANDRA IRENE WILLSON,
                 22936 BROOKHOLLOW WAY,   MORENO VALLEY, CA 92557-1842
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 6, 2019 at the address(es) listed below:
              Kelsey X Luu   on behalf of Interested Party   Courtesy NEF Kelsey.Luu@mtglawfirm.com,
               Jenelly.Goldade@mtglawfirm.com;Kelsey.Luu@mtglawfirm.com
              Kelsey X Luu   on behalf of Creditor   Ditech Financial LLC, its successors and/or assigns
               Kelsey.Luu@mtglawfirm.com, Jenelly.Goldade@mtglawfirm.com;Kelsey.Luu@mtglawfirm.com
              Todd A. Frealy (TR)   taftrustee@lnbyb.com, taf@trustesolutions.net
              United States Trustee (RS)   ustpregion16.rs.ecf@usdoj.gov
                                                                                            TOTAL: 4
Case 6:19-bk-12831-WJ Doc 48 Filed 08/08/19                   Entered 08/08/19 21:30:00            Desc
                    Imaged Certificate of Notice              Page 2 of 3

 1

 2

 3                                                                      FILED & ENTERED
 4
                                                                               AUG 06 2019
 5
                                                                          CLERK U.S. BANKRUPTCY COURT
 6                                                                        Central District of California
                                                                          BY ygreen DEPUTY CLERK
 7

 8                                 UNITED STATES BANKRUPTCY COURT

 9                                  CENTRAL DISTRICT OF CALIFORNIA

10                                           RIVERSIDE DIVISION

11

12     In re:                                         Case No.: 6:19-bk-12831-WJ

13     SANDRA WILLSON,                                CHAPTER 7

14                                    Debtor.
                                                      ORDER GRANTING MOTION TO AVOID
15                                                    /,(12)$0(5,&$1&2175$&725¶6
                                                      INDEMNITY COMPANY UNDER 11
16                                                    U.S.C. §522(f)

17
18
19              Pursuant to 11 U.S.C. § 522(f) and LBR 9013-1(o), the debtor has filed a motion to avoid a

20     MXGLFLDOOLHQRI$PHULFDQ&RQWUDFWRU¶V,QGHPQLW\&RPSDQ\RQUHDOSURSHUW\FODLPHGWREHH[HPSW

21     (docket entry number 30). No one opposed the motion and the deadline to do so has passed.

22              Therefore, the motion is granted as follows. The abstract of judgment of American

23     &RQWUDFWRU¶V,QGHPQLW\&RPSDQ\UHFRUGHGRQ'HFHPEHUZLWKWKHFRXQW\UHFRUGHUIRU

24     Riverside County as instrument number 2016-0573893 is void and unenforceable with respect to

25     WKHUHDOSURSHUW\ORFDWHGDW%URRNKROORZ:D\0RUHQR9DOOH\&$ ³3URSHUW\´ 7KH

26     lien created by the abstract of judgment no longer attaches to the Property and can no longer be

27     enforced against the Property. However, this order does not invalidate or prevent the enforcement

28     of the abstract of judgment or any lien arising from it against any other property other than the




                                                        -1-
Case 6:19-bk-12831-WJ Doc 48 Filed 08/08/19         Entered 08/08/19 21:30:00   Desc
                    Imaged Certificate of Notice    Page 3 of 3

 1     Property.

 2     IT IS SO ORDERED.

 3

 4                                            ###

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18
19
20
21
22
23

24
25
26
       Date: August 6, 2019
27
28



                                              -2-
